Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 17-696-401. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of 17-696-401 (reference application) has each element of claim(s) 1-2 of the examined application. The claim language in the reference application is narrower than the claim language in the examined application (“wherein the high-probability blocks comprise non-anomalous blocks, the low- probability blocks comprise anomalous bocks, the low-probability vectors comprise anomaly vectors, the data comprises anomaly data, and the low-probability events comprise anomaly events”). Thus it obviously anticipates each of those elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 11307953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of US 11307953 B2 (reference patent) has each element of claim(s) 1 of the examined application. The claim language in the reference patent is narrower than the claim language in the examined application. Therefore the patent claim anticipates the application claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOGAWA (US 20180046529 A1).

TOGAWA discloses: 
1. A computing apparatus comprising: 
one or more computer readable storage media; 

one or more processors operatively coupled with the one or more computer readable storage media; and 

program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least: 

receive log data from a plurality of nodes in a computing environment, wherein the log data comprises a sequence of information indicative of log messages produced by the plurality of nodes; (fig 1: 101)

identify, in the sequence of information, dominant patterns (fig 3, par 76, 155: normal pattern) representative of high- probability blocks of the log messages; [examiner’s note: claim 2 recites “the high-probability blocks comprise non-anomalous blocks.”]

extract the high-probability blocks from the log data based on the dominant patterns to reveal low-probability blocks that do not fit the dominant patterns; 
(par 155: extract a series of logs deviating from the normal pattern based on the normal pattern and record the extracted series of logs as an abnormal pattern.) [examiner’s note: (1) removing abnormal logs, identified against normal pattern, results in separating normal logs from abnormal logs. (2) claim 2 recites “the low- probability blocks comprise anomalous bocks.”]

generate low-probability vectors based at least on the low-probability blocks; and (par 141: the abnormal pattern generation unit 71 may generate a feature vector having a word as one dimension based on words included in the log message and determine the similarity of the logs based on the distance between the feature vectors.) [examiner’s note: claim 2 recites “the low-probability vectors comprise anomaly vectors.”]

distribute data (fig 1: 71, 42) to at least one of the plurality of nodes (101) to detect low-probability events (52), wherein the data includes the low-probability vectors (par 141). (par 155: According to the log analysis system according to the present example embodiment explained above, even if there is no prior information about failure, the logs concerning the failure contained in the logs can be appropriately extracted, and the extracted log can be stored as a pattern for failure detection; fig 1) [examiner’s note: claim 2 recites “the low-probability events comprise anomaly events.”]

Claim(s) 8 is/are rejected as being the media implemented by the apparatus of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 15 is/are rejected as being the method implemented by the apparatus of claim(s) 1, and is/are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOGAWA (US 20180046529 A1) in view of Kraus et al. (US20200285737A1).

2. The computing apparatus of claim 1: 
wherein the high-probability blocks comprise non-anomalous blocks (fig 3; par 76, 155: normal pattern), the low- probability blocks comprise anomalous bocks (par 155), the low-probability vectors comprise anomaly vectors (par 141), the data comprises anomaly data (fig 1: 71, 42), and the low-probability events comprise anomaly events (52); and 
wherein to identify the dominant patterns within the sequence of information, the program instructions direct the computing apparatus to 
identify potential patterns within the sequence of information and (fig 1: 51, 52; fig 3: 141; par 76, 155: normal pattern)
select the dominant patterns from the potential patterns (fig 1: 51 -> 91)
However, TOGAWA does not explicitly disclose, while Kraus teaches:
based at least on a scoring function applied to one or more of the potential patterns. (414 anomaly score for a candidate event sequence or a vector corresponding to the candidate event sequence)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine detecting abnormal logs and vectors from a system of TOGAWA with detection of sequence anomalies and vectors of Kraus. One of ordinary skill in the art would have been motivated to do so in order to alert based at least in part on anomaly scores. (Kraus: 406 anomaly)

Modified TOGAWA discloses: 
3. The computing apparatus of claim 2, the potential patterns 
However, TOGAWA does not explicitly disclose, while Kraus teaches:
wherein the scoring function promotes a subset of the potential patterns that occur frequently within the sequence of information relative to a different subset of the potential patterns that occur less frequently (previously vectorized ordered event sequences outside the proper subset; “Patch Tuesday”) within the sequence of information. (Kraus: claim 5: the trained machine learning model upon execution computes the anomaly score for the candidate vector without using previously vectorized ordered event sequences outside the proper subset; par 255: For example, a sequence of writes to system files might be anomalous with regard to an overall history 416, but be typical (or at least non-anomalous) with respect to a history 416 of events occurring during scheduled updates, e.g., on so-called “Patch Tuesday”.)

Claim(s) 9-10 is/are rejected as being the media implemented by the apparatus of claim(s) 2-3, and is/are rejected on the same grounds.

Claim(s) 16-17 is/are rejected as being the method implemented by the apparatus of claim(s) 2-3, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 4-7, 11-14, 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the objection(s)/rejection(s) under double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/             Primary Examiner, Art Unit 2113